Citation Nr: 1430056	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to September 1974 in the U.S. Army and from April 1978 to May 1979 in the U.S. Army Reserve.  She also had additional active duty for training (ACDUTRA) in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran's appeal was previously before the Board in May 2013, and remanded for development and an examination.  Based on the Veteran's August 2013 examination instructed by the May 2013 Board remand, the Veteran was granted service connection for celiac disease in a rating decision in September 2013.  The grant of service connection is a total grant of the benefits sought on appeal for the issue of entitlement to service connection for celiac disease, and therefore, that issue is no longer before the Board.  
 
In November 2011, the Veteran testified at a Video Conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In October 2013, the Veteran submitted a waiver of the her right to have any additional evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2013).   In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   








FINDING OF FACT

Gastrointestinal symptoms experienced by the Veteran are attributable to service-connected celiac disease; a separate and distinct disability, IBS, is not present.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for IBS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a 

disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in May 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The May 2009 VCAA letter was sent prior to the rating decision in May 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Veteran was also provided an opportunity to set forth her contentions during a Video Conference Board hearing in November 2011 which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection for IBS.  The May 2013 Board remand instructions stated that the Veteran be given the opportunity to supplement the record with medical records, be afforded an examination with notice of the examination, and readjudicate the claim.  In June 2013, the Veteran was sent correspondence which stated that she should submit the enclosed VA Form 21-4142 for the RO to obtain private treatment records, and that the Veteran will be scheduled for an exam with the potential ramifications if the Veteran failed to report.  The Veteran was given an examination in August 2013.  While the Veteran's claim for IBS was not separately adjudicated in the August 2013 rating decision, the Veteran's claim for celiac disease was adjudicated and granted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In August 2013, VA provided the Veteran with an intestinal conditions examination and obtained a medical opinion addressing if the Veteran's intestinal disability had its onset during or was caused by active service.   The VA intestinal examination, and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   






Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439(1995)

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

The Veteran has claimed entitlement to service connection for IBS. In this regard, the Board finds that the Veteran's complaints related to IBS are merely symptoms of his service-connected celiac disease rather than a separate and distinct disability.  The August 2013 VA examination showed that the Veteran required continuous medication to control her intestinal condition, the Veteran suffers from diarrhea, abdominal distension, had exacerbations and/or attacks of her intestinal condition seven or more times within the last year of the examination, and has a history of electrolyte imbalances, which is indicative of symptomatology of IBS.

The examiner found that the Veteran's IBS was not at least as likely as not incurred in or caused by service.  In support of the examiner's opinion she stated that the Veteran currently has celiac disease, and that "while the entity of celiac diseases was known, testing for it was not commonplace at that time, unless symptoms were of significant severity and milder forms were often attributed [as] 'irritable bowel".  The examiner reviewed the medical records of intestinal episodes in 1978 and 1979 and found that the Veteran's complaints in the 1970s were actually initial manifestations of celiac disease.  The examiner firmly concluded that:

it is less likely as not that the [Veteran] has irritable bowel syndrome, as by definition, [IBS] is a diagnosis arrived at by excluding all other likely disease processes, which is not true with this Veteran's case, as her 'irritable bowel' symptoms were found to be associated with a clear cut diagnosis, that is, celiac disease.

The Veteran, is a nurse and therefore competent to discuss medical matters.  38 C.F.R. § 3.159(a)(1).  At her Board hearing she stated that IBS is the diagnosis most commonly given for intestinal problems, and that celiac disease is underdiagnosed.  The Veteran further stated that IBS and celiac disease, can be one in the same disease, and in her case she was diagnosed with IBS because no formal diagnosis of celiac disease was ascertainable for many years.

The Board notes that earlier medical records have treated the Veteran's complaints of diarrhea and other intestinal symptoms related to IBS, as part of the Veteran's celiac disease rather than as a separate and distinct disability.  The August 2013 examination rationale stated that the Veteran suffers from celiac disease, and therefore by definition does not have a diagnosis of IBS, because she has a diagnosis for celiac disease.  No evidence has been submitted to the contrary.

The Veteran's medical records demonstrate no underlying disability of which IBS exists, other than as being a symptom of her service connected celiac disease. The evaluation of the same disability or the same manifestations of disability, under various diagnoses would constitute pyramiding, which is prohibited under VA regulations. 38 C.F.R. § 4.14.  Furthermore, when rating the digestive system, 38 C.F.R. § 4.114 specifically prevents combining diagnostic codes, and mandates that "a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture".  Therefore, because the Veteran's IBS is already being compensated as celiac disease, and because it is not a symptom of a separate underlying disability, separate service connection for IBS is denied.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  The preponderance of the evidence is against the veteran's service connection claim, and it must be denied.

ORDER

Entitlement to service connection for irritable bowel syndrome is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


